Citation Nr: 0834793	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back injury.

2.  Entitlement to service connection for a low back injury.

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for seasonal allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
degenerative changes of the thoracolumbar spine, seasonal 
allergic rhinitis, and bilateral hearing loss. 


FINDINGS OF FACT

1.  A February 1972 claim for service connection for a 
slipped disc was denied in April 1972 because of the 
veteran's failure to report for a scheduled C&P examination.  
The veteran did not respond to that letter within one year.  

2.  In October 2006 the veteran submitted a claim for service 
connection for a low back injury.

3.  Evidence compiled after the April 1972 rating decision, 
including a February 2007 C&P opinion, is not cumulative or 
redundant of the evidence of record in April 1972 and raises 
a reasonable possibility of substantiating the claim.  

4.  While the veteran was treated for low back problems 
during service, the record contains competent medical 
evidence which instructs that the veteran's current back 
disorder is not linked to service.  

5.  The veteran's current hearing loss did not manifest in 
service, or for many years thereafter, and is not related to 
service.  

6.  Allergic rhinitis was not manifested during service and 
is not related to service.


CONCLUSIONS OF LAW

1.  The RO's April 1972 decision denying service connection 
for a slipped disc is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.158 (2007).

2.  New and material evidence sufficient to reopen the claim 
for service connection for a low back injury has been 
received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

3.  A current back disability, diagnosed as degenerative 
changes of the thoracolumbar spine, was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5103, 5103A, 5107, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2007).

4.  A hearing loss disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007). 

5.  Seasonal allergic rhinitis was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In a letter dated in April 1972 the RO denied service 
connection for a slipped disc on the basis that the veteran 
"failed to report" for a scheduled examination.  As the 
veteran failed to respond to the letter within one year of 
the date of request, the claim is considered abandoned.  38 
C.F.R. § 3.158 (1971).  Even so, applicable law provides that 
an abandoned claim may be reopened upon presentation of new 
and material evidence.  See 38 C.F.R. § 3.156.

In October 2006 the veteran filed another claim for a low 
back injury.  In a rating decision dated in February 2007 the 
RO issued a decision denying service connection for 
degenerative changes of the thoracolumbar spine.  The veteran 
has appealed.

The Board has rephrased the issues on appeal.  The veteran's 
claim was previously denied and that determination is final.  
While the RO considered the claim reopened, that 
determination is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  The Board must address the issue initially 
itself.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to the VA, and material evidence is defined as 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

The claim was denied in April 1972 based on the veteran's 
failure to report for an examination.  Where evidence 
requested in connection with an original claim. . . is not 
furnished within 1 year after the request, the claim will be 
considered abandoned.  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received.  Wamhoff v. Brown, 8 Vet. App. 517 (1996); 38 
C.F.R. 3.158(b).  In this case veteran did not report for the 
scheduled examination or respond to the veteran's April 1972 
letter within one year thus the RO was required by regulation 
to consider his claim abandoned.  In order for VA to process 
claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).

The evidence compiled since the April 1972 denial of the 
claim includes a compensation and pension (C&P) spine 
examination done in February 2007.  This evidence is new 
since it was not of record at the time of the RO's April 1972 
denial.  The Board must presume the credibility of this 
evidence for the purpose of reopening the claim.  Justus, 
3 Vet. App. 510.  Upon so doing the Board finds that it is 
material since it provides evidence of a current back 
disorder.  It thus raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
New and material evidence having been found, the veteran's 
claim for service connection for a low back injury must be 
reopened.  38 C.F.R. § 3.156.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is reopening the claim for service 
connection.  Accordingly, assuming, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist with respect to the reopening, 
such error was harmless and will not be further discussed. 

II.  Service Connection Criteria

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).  

Some chronic diseases, such as arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
degree of ten percent or more within one year of the date of 
separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 
38 C.F.R. §§ 3.307(a), 3.309(a).  Service connection may also 
be granted for any disease listed at 38 C.F.R. § 3.309(e), 
even though there is no record of such disease during 
service, provided that the provisions of 38 C.F.R. § 3.307(d) 
are met.  In this case, the DD 214 confirms the veteran's 
service in Vietnam during the Vietnam conflict, so his 
exposure to Agent Orange is presumed.  However, arthritis, 
hearing loss and allergic rhinitis, are not among the 
conditions listed in 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Service connection, back injury

Having reopened the veteran's claims for service connection, 
the Board has jurisdiction to review the issue de novo, based 
on the whole record.  For the reasons that follow the Board 
finds that the veteran's claim for service connection must be 
denied. 

The veteran claims entitlement to service connection for a 
back injury, which he attributes to moving 55 gallon drums of 
fluid while in service.  Service treatment records (STRs) 
show that the veteran complained of severe back pain in the 
"lower lumbar - sacral area" on October 27, 1969, and 
October 29, 1969.  An x-ray taken in October 1969 revealed 
the lumbar sacral area to be "normal" with "no evidence of 
bone or joint pathology."  The impression was muscle pain.  
The veteran again complained of low back pain on October 31, 
1969, and on November 6, 1969, was hospitalized for 15 days.  
The veteran recounted an onset of back pain two weeks prior 
to hospital admission which occurred as he was getting out of 
a car.  He reported pain radiating in the left buttocks, 
posterior left thigh, and calf; and that it increased with 
coughing or strain, was aggravated by activity, and relieved 
by rest.  Additionally, the veteran noted some numbness and 
altered sensation in his left leg.  Upon physical examination 
the physician noted that the veteran's back was "within 
normal limits with the exception of the back where there is 
tenderness over L5, S1 and marked limitation of motion" but 
also stated there was "no gross sensory defect."  It was 
noted that he was discharged asymptomatic with a profile to 
prevent strenuous activity.  The veteran was diagnosed as 
having a herniated nucleus pulposus (HNP), L5, S1. 

STRs show that the veteran was placed on profile for back 
related pain during the following timeframes:  4 days in 
October 1969; 15 days in November 1969 (November 6 - November 
21, 1969); November 21, 1969, to January 21, 1970; January 
26, 1970, to April 21, 1970; May 5, 1970, to August 5, 1970; 
August 5, 1970, to November 1, 1970; April 8, 1971, to July 
9, 1971; July 26, 1971, to October 26, 1971; and January 24, 
1972, to April 22, 1972.  

In March 1970, the veteran was seen complaining of low back 
pain on the left.  The impression was low back pain.  In 
August 1970, it was noted that the back problem was stable, 
that observation by the orthopedic clinic should continue, 
and that his profile should be extended by three months.  
During a September 1970 examination, the physician noted that 
the veteran's problem was unchanged.  In an April 1971 
orthopedic consultation report to follow up on the slipped 
disc, it was noted that the veteran had past back problems, 
no symptoms now but that the profile should be continued.  
Additionally, a note during the January 1972 examination 
states that the veteran had "no back pain prior to 
service," that recent x-rays were negative and that the 
veteran had no significant problems with his back.   The 
veteran's separation examination report indicates that the 
spine and lower extremities were normal even though the 
veteran reported that he had a bad back.  

In February 2007 the veteran was accorded a C&P spine 
examination.  The examiner reports that the claims file is 
part of the permanent medical record.  During the examination 
the veteran reported that he was moving 55 gallon drums of 
liquid when he hurt his back.  He stated that the next 
morning when he went to pick something up he was barely able 
to straighten up.  The veteran further reported that the 
frequency and duration of the pain would last for one or two 
days when it acts up, flare-ups occurred and at times it hurt 
to get out of bed or after mowing the lawn, despite having a 
riding lawnmower.  He also reported a left knee scope as the 
only surgery in the past and recalled being hospitalized for 
his back in [location] for a job related accident.  
Additionally, he stated that he had not received medical care 
for his back in the minimum of five years before this 
examination.

The x-ray results indicated:

The thoracic spine x ray reveals 
prominent bridging osteophytes T8/9 and 
T9/10; there is also bridging 
osteophytes at T11/12; anterior endplate 
osteophyte formation at L1.  Lumbar 
spine x ray reveals facet degenerative 
changes at T5/S1; degenerative changes 
present in lower thoracic spine; 
endplate osteophytes noted throughout 
the lumbar spine; mild disc space 
narrowing at L4/5 and moderate at L5/S1; 
endplate compression deformity at L2 
with undeterminent age.

According to the examiner, these findings show a 
thorocolumbar spine condition that is "degenerative in 
nature and part of the natural and normal aging process for 
age group."  Thoracolumbar is defined as pertaining to the 
thoracic and lumbar parts of the spine.  See Dorland's 
Illustrated Medical Dictionary (Dorland's) 1715 (30th ed., 
2003).  The record contains no competent medical evidence to 
the contrary.

While STRs confirm the veteran's account of a back injury and 
diagnoses pertaining to the low back during service, there is 
no medical evidence linking the veteran's current back 
disorder to that injury, those diagnoses, or otherwise 
linking the condition to service.  See Rabideau v. Derwinski, 
2 Vet. App. 141 (1992); 38 C.F.R. § 3.303(a) (to establish 
service connection for a disability, symptoms during service, 
or within a reasonable time thereafter, must be identifiable 
as manifestations of a chronic disease or permanent effects 
of an injury).  In that regard, the Board notes that while 
the veteran is competent to testify as to his in-service 
experiences and symptoms, where the determinative issue 
involves a question of medical diagnosis or causation, only 
individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Further, it must be 
shown that the present disability is the same disease or 
injury, or the result of disease or injury incurred in or 
made worse by the veteran's military service).  Rabideau, 2 
Vet. App. 141.  The veteran has not provided evidence to 
establish that his current back disorder is a continuation of 
his back injury sustained during service.  

In this case, the veteran did not have a chronic low back 
problem in service that can be service connected.  While the 
veteran had low back pain and a diagnosis of HNP in service, 
he currently is diagnosed as having degenerative changes of 
the thoracolumbar spine.  Degenerative changes and arthritis 
were not shown in service or to any degree within a year of 
discharge.  Moreover, despite the veteran's history of back 
problems during service, the Board notes the 24 year lapse in 
time between the first filing of a claim for back injury in 
February 1972 and the claim to reopen the case made in 
October 2006.  The C&P examiner's opinion that the veteran's 
thoracolumbar spine condition is part of the natural and 
normal aging process for his age group is further probative 
evidence against the veteran's claim.  This medical opinion, 
which was based on an examination of the veteran and a review 
of the claims folder, is entitled to great probative weight.  
As a result, it outweighs the veteran's lay assertions that 
his current back pain began in service.  While the veteran is 
competent to state that he had a back injury/pain in service 
and that he currently experiences back pain, the veteran is 
not competent to opine as to the etiology of his current back 
disability.  There is no competent medical evidence of record 
that would impugn that examination opinion.  Service 
connection for degenerative changes of the thoracolumbar 
spine must therefore be denied.  38 C.F.R. §3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  38 C.F.R. §§ 3.303, 3.307, 3.309.

IV.  Service connection, hearing loss

The veteran claims entitlement to service connection for 
bilateral hearing loss, which he attributes to noise exposure 
during service while assigned to an engine repair facility.  
He stated that he was "exposed to a gun fire while in 
Vietnam" and "exposed to aircraft noises on a continuous 
basis without the use of hearing protection."  Additionally, 
he reported that his hearing loss "is due to combat and 
other noise exposure." 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current hearing disability is the 
result of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record including that pertinent to service.  38 
U.S.C.A. §§ 1110, 1131; C.F.R. §§ 3.303,  3.304; Hensley v. 
Brown, 5 Vet. App. 155, 159-60 (1993).

STRs contain no record of any complaints of or treatment for 
hearing loss.  Report of the January 1972 separation 
examination includes the following:




Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
0
0
0
-
10
Left 
ear
0
0
0
-
10

In December 2006 the veteran underwent a VA audiological 
examination.  During the examination he reported exposure to 
excessive levels of noise from mortar rounds and small arms 
fire, and said that his maintenance job would place him in 
close proximity to loud noise from engines and tools.  He 
also reported that he started noticing hearing difficulties 
several years ago.  He denied a history of ear surgery, 
familial hearing loss, or prior use of hearing aids, but 
claimed a history of ear infections that stem back to his 
service in Vietnam.  Audiology testing yielded the following:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
25
35
35
70
85
Left 
ear
25
35
70
80
75

Word recognition for the right ear was excellent at 96%.  
Diagnosis for this ear showed "mild sensorineural hearing 
loss" at 250 Hertz; moderate sensorineural hearing loss at 
1500 Hertz; mild loss at 2000 Hertz; and severe loss from 
3000 to 4000 Hertz.  Word recognition score for the left ear 
was fair at 76%.  Diagnosis was of "mild sensorineural 
hearing loss" from 250 to 1000 Hertz; moderate to severe 
sensorineural hearing loss at 1500 Hertz; severe from 2000 to 
6000 Hertz; and moderately severe at 8000 Hertz.  An opinion 
as to etiology was not proffered.

The veteran asserts that his current hearing loss disability 
is related to combat and other noise exposure in service.  
While VA treatment records show that the veteran has a 
current hearing loss disorder, the Board notes that the 
evidence does not show a hearing loss disorder during 
service.  In fact, the veteran did not complain of or seek 
treatment for hearing loss until 24 years after separation.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim).  There is also no medical 
evidence linking the veteran's current hearing loss disorder 
to service.  See 38 C.F.R. § 3.159(a).  To establish service 
connection for a disability, symptoms during service, or 
within a reasonable time thereafter, must be identifiable as 
manifestations of a chronic disease or permanent effects of 
an injury.  38 C.F.R. § 3.303.  

As regards the veteran's lay assertion of a link to service, 
the Board notes that he is certainly competent to report as 
to his in-service experiences and symptomatology; however, he 
is not competent to prove a matter requiring medical 
expertise, such as medical causation.  See Espiritu, 2 Vet. 
App. 492 (where, as here, the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion); see also 38 C.F.R. 
§ 3.159(a)(2).  However, VA is required to evaluate the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 
38 C.F.R. §§ 3.303(a), 3.304.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed disease or injury is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed injury or disease is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed injury or disease.  
See 38 U.S.C.A. § 1154(b) (West 2002).  

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

In this case, the Board finds that the veteran's assertion of 
exposure to loud noise in service is consistent with his duty 
assignments as a vehicle and F&E System Repairman.  
Accordingly, the Board need not determine in this decision 
whether or not the veteran is a combat veteran.  However, 
there is an absence of complaint at the time of his 
separation and for 24 years thereafter of hearing loss.  
Moreover, there is no competent medical evidence showing a 
nexus between the veteran's current bilateral hearing loss 
disorder and service.  Service connection for hearing loss 
must therefore be denied.  38 C.F.R. §3.303.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not have a hearing loss disorder at separation, and did 
not complain of any hearing loss until 24 years after 
separation, as well as the absence of competent medical 
evidence of a possible nexus between service and the claimed 
disorder, warrants the conclusion that a remand for an 
examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159 (c)(4) (2007).  Accordingly, 
the Board finds no basis for a VA examination to be obtained.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing 
circumstances when a VA examination is required).

V.  Service connection, seasonal allergic rhinitis

The veteran also claims entitlement to service connection for 
seasonal allergic rhinitis, which he states was treated in 
service and then started shortly after he returned from 
Vietnam.  

While the veteran reported that his allergies were treated in 
service and documented in his medical records, a review of 
the STRs does not reveal any complaints, diagnosis, or 
treatment for allergic rhinitis during active service.  It is 
noted that he was diagnosed in October 1970 as having a cold 
and Sudafed was prescribed.  In February 1972, a separation 
examination was conducted.  Clinical evaluation of the 
veteran's nose and sinuses was "normal" with no abnormalities 
noted by the examining physician.

The record also contains no objective evidence, post-service, 
of allergies until VA treatment records dated in November 
2006, which document the veteran as reporting nasal allergies 
secondary to grass pollen.  He also reported that he smoked 1 
1/2 packs of cigarettes a day.  This evidence came 24 years 
after the veteran's separation from service.  This 
significant lapse of time is highly probative evidence 
against the veteran's claim of a nexus between a current 
allergic rhinitis disorder and active military service.  See 
Maxson, 230 F.3d 1330.

While the veteran claims he is a combat veteran, he has not 
asserted that allergic rhinitis resulted from combat and the 
record contains no competent medical evidence that links the 
veteran's current allergic rhinitis to service or any 
incident thereof.  The November 2006 examination of the 
veteran's oropharynx showed "mild erythema without 
exudate."  The examining physician did not indicate that the 
disorder was related to service.  Although the veteran 
himself asserts that his allergic rhinitis may be related to 
service, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu, 2 Vet. 
App. 492 (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Moreover, while the veteran's 
exposure to Agent Orange during service is conceded, allergic 
rhinitis is not among the diseases listed at 38 C.F.R. § 
3.309(e).  Accordingly, service connection for allergic 
rhinitis on a direct basis, and under the presumptive 
provisions of 38 C.F.R. § 3.309, must be denied.  

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R.  § 3.102.  

The Board notes that a VA examination was not obtained with 
respect to the claim.  However, the Board finds that the 
evidence, discussed above, which indicates that the veteran 
did not have seasonal allergic rhinitis at separation and did 
not complain of any seasonal allergic rhinitis in service and 
the absence of competent medical evidence of a possible nexus 
between service and the claimed disorder, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 3.159 
(c)(4) (2007).  As service and post-service medical records 
provide no basis to grant the above claim, and provide 
evidence against the claim, the Board finds no basis for a VA 
examination to be obtained.  See McLendon, 20 Vet. App. 79.

VI.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  VCAA 
notice should be provided to the claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004).  Notice which informs the veteran of how VA 
determines disability ratings and effective dates should also 
be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

A letter from the RO dated in December 2006 apprised the 
veteran of the information and evidence necessary to 
establish his claims for service connection.  He was also 
advised of the evidence that VA would seek to provide and of 
the information and evidence that he was expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  The letter also 
informed him of how VA establishes disability ratings and 
effective dates.  Dingess/Hartman, 19 Vet. App. 473.  The 
Board thus finds that the veteran has been provided adequate 
notice in accordance with 38 U.S.C.A §§ 5103, 5103A regarding 
his claims for service connection.

Regarding the duty to assist, STRs have been obtained and 
made a part of the record, as have VA treatment records.  The 
veteran was also accorded a C&P spine examination, the report 
of which is of record.  See McLendon, 20 Vet. App. 79.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the petition 
to reopen the veteran's claim for service connection for a 
low back injury is granted.

Service connection for degenerative changes of the 
thoracolumbar spine is denied.

Service connection for bilateral hearing loss is denied.

Service connection for seasonal allergic rhinitis is denied.




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


